DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the complete subject matter of claims 2-7, 9-11 and 21 (especially claims 2, 9 and 21) [as discussed in detail below in the rejections of the claims under 35 U.S.C. 112(a)] must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 20-22 are objected to because of the following informalities:
Claim 20 recites “operating liquid” in line 4, which should be amended to instead recite --the operating liquid-- for consistency and proper antecedent basis with “an operating liquid” in lines 4-5 of claim 18.
Claim 21 recites “the control device” in line 23, which should be amended to instead recite --an electronic control device-- for consistency and proper antecedent basis with “an electronic control device” in line 19 of the claim.
Claim 22 recites “by of control signals” in line 11, which appears to be a misstating of --by [[of]] control signals--.
Claim 22 recites “the control device” in line 11, which should be amended to instead recite --an electronic control device-- for consistency and proper antecedent basis with “an electronic control device” in line 7 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the 
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 9-11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “a first valve apparatus arranged between the first port and the second port and fluidically connected to the first port and to the second port; the first valve apparatus actuatable between an open position, in which a fluid flow between the first port and the second port is made possible by the first valve apparatus, and a closed position, in which a fluid flow between the first port and the second port is prevented by the first valve apparatus; a second valve apparatus arranged between the first port and the third port and fluidically connected to the first port and to the third port; and the second valve apparatus actuatable between an open position, in which a fluid flow between the first port and the third port is made possible by the second valve apparatus, and a closed position, in which a fluid flow between the first port and the third port is prevented by the second valve apparatus” in lines 3-16. Claim 2 is dependent from claim 1, and claim 1 recites “the first port and the second port and the third port are each independently of one another adjustable in each case between an open position, in which fluid communication through the respective port is made possible, and a closed position, in which fluid communication through the respective port is prevented” in lines 15-18. Support for the additional subject matter of claim 2 appears to be derived from Fig. 7B (or Fig. 7C or Fig. 8) of the originally-filed drawings, which shows a first valve apparatus 16 arranged between (and fluidly connected to) a first port 11 and a second port 12, and a second valve apparatus 17 arranged between (and fluidly connected to) the first port 11 and a third port 13. However, support for the invention of claim 1 appears to be absent from Fig. 7B (or Fig. 7C or Fig. 8) of the originally-filed drawings, as there is no disclosure of the first port 11 and the second port 12 and the third port 13 being each independently of one another adjustable in each case between an open position and a closed position, as Fig. 7B (or Fig. 7C or Fig. 8) of the originally-filed drawings differently show that adjustment of the first port 11 and the second port 12 is necessarily dependent upon adjustment of the first valve apparatus 16 and that adjustment of the first port 11 and the third port 13 is necessarily dependent upon adjustment of the second valve apparatus 17, such that Fig. 7B (and Figs. 7C & 8) of the originally-filed drawings fails to include that “the first port and the second port and the third port are each independently of one another adjustable in each case between an open position, in which fluid communication through the respective port is made possible, and a closed position, in which fluid communication through the respective port is prevented,” as required by lines 15-18 of claim 1. Instead, lines 15-18 of claim 1 are differently supported by at least Figs. 2A-2E of the originally-filed drawings, which is a separate embodiment from Fig. 7B (or Fig. 7C or Fig. 8) of the originally-filed drawings.
Claims 3-7 are dependent from claim 2, such that claims 3-7 also include the unsupported subject matter of claim 2, such that claims 3-7 are also rejected for at least the same reasons that claim 2 is rejected, as discussed in detail directly above with respect to claim 2.

Claim 9 recites “a third valve apparatus arranged between the third port and the fourth port and fluidically connected to the third port and to the fourth port; and the third valve apparatus actuatable between an open position, in which a fluid flow between the third port and the fourth port is made possible by the third valve apparatus, and a closed position, in which a fluid flow between the third port and the fourth port is prevented by the third valve apparatus” in lines 3-9. Claim 9 is dependent from claim 1 via claim 8, and claim 1 recites “the first port and the second port and the third port are each independently of one another adjustable in each case between an open position, in which fluid communication through the respective port is made possible, and a closed position, in which fluid communication through the respective port is prevented” in lines 15-18, and claim 8 recites “the housing has a fourth port for fluidic connection to an intake tract of an internal combustion engine; the first port is fluidically connected, within the housing, to the fourth port; the second port is fluidically connected, within the housing, to the fourth port; the third port is fluidically connected, within the housing, to the fourth port; and the fourth port is adjustable between an open position, in which fluid communication through the fourth port is made possible, and a closed position, in which fluid communication through the fourth port is prevented” in lines 3-13. Support for the additional subject matter of claim 9 appears to be derived from Fig. 8 of the originally-filed drawings, which shows a first valve apparatus 16 arranged between (and fluidly connected to) a first port 11 and a second port 12, a second valve apparatus 17 arranged between (and fluidly connected to) the first port 11 and a third port 13, and a third valve apparatus 18 arranged between (and fluidly connected to) the third port 13 and a fourth port 14. However, support for the invention of claim 1 appears to be absent from Fig. 8 of the originally-filed drawings, as there is no disclosure of the first port 11 and the second port 12 and the third port 13 being each independently of one another adjustable in each case between an open position and a closed position, as Fig. 8 of the originally-filed drawings differently show that adjustment of the first port 11 and the second port 12 is necessarily dependent upon adjustment of the first valve apparatus 16 and that adjustment of the first port 11 and the third port 13 is necessarily dependent upon adjustment of the second valve apparatus 17, such that Fig. 8 of the originally-filed drawings fails to include that “the first port and the second port and the third port are each independently of one another adjustable in each case between an open position, in which fluid communication through the respective port is made possible, and a closed position, in which fluid communication through the respective port is prevented,” as required by lines 15-18 of claim 1. Instead, lines 15-18 of claim 1 are differently 
Claims 10 and 11 are dependent from claim 9, such that claims 10 and 11 also include the unsupported subject matter of claim 9, such that claims 10 and 11 are also rejected for at least the same reasons that claim 9 is rejected, as discussed in detail directly above with respect to claim 9.

Claim 21 recites “a first valve apparatus arranged between the first port and the second port and fluidically connected to the first port and to the second port; the first valve apparatus actuatable between an open position, in which a fluid flow between the first port and the second port is made possible by the first valve apparatus, and a closed position, in which a fluid flow between the first port and the second port is prevented by the first valve apparatus; a second valve apparatus arranged between the first port and the third port and fluidically connected to the first port and to the third port; the second valve apparatus actuatable between an open position, in which a fluid flow between the first port and the third port is made possible by the second valve apparatus, and a closed position, in which a fluid flow between the first port and the third port is prevented by the second valve apparatus; the first valve apparatus and/or the second valve apparatus are/is electrically actuatable between the open position and the closed position” in lines 5-18. Claim 21 is dependent from claim 18, and claim 18 recites “the first port and the second port and the third port are each independently of one another adjustable in each case between an open position, in which fluid communication through the respective port is made possible, and a closed position, in which fluid communication through the respective port is prevented” in lines 17-20. Support for the additional subject matter of claim 21 appears to be derived from Fig. 7B (or Fig. 7C or Fig. 8) of the originally-filed drawings, which shows a first valve apparatus 16 arranged between (and fluidly connected to) a first port 11 and a second port 12, and a second valve apparatus 17 arranged between (and fluidly connected to) the first port 11 and a third port 13. However, support for the invention of claim 1 appears to be absent from Fig. 7B (or Fig. 7C or Fig. 8) of the originally-filed drawings, as there is no disclosure of the first port 11 and the second port 12 and the third port 13 being each independently of one another adjustable in each case between an open position and a closed position, as Fig. 7B (or Fig. 7C or Fig. 8) of the originally-filed drawings differently show that adjustment of the first port 11 and the second port 12 is necessarily dependent upon adjustment of the first valve apparatus 16 and that adjustment of the first port 11 and the third port 13 is necessarily dependent upon adjustment of the second valve apparatus 17, such that Fig. 7B (and Figs. 7C & 8) of the originally-filed drawings fails to include that “the first port and the second port and the third port are each independently of one another adjustable in each case between an open position, in which fluid communication through the respective port is made possible, and a closed position, in which fluid communication through the respective port is prevented,” as required by lines 17-20 of claim 18. Instead, lines 17-20 of claim 18 are differently supported by at least Figs. 2A-2E of the originally-filed drawings, which is a separate embodiment from Fig. 7B (or Fig. 7C or Fig. 8) of the originally-filed drawings.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 attempts to introduce “an operating liquid container interior” in lines 10-11; however, the claim also recites “the operating liquid container interior” in each of line 3 and in line 4, and it is unclear whether “an operating liquid container interior” in lines 10-11 is intended to be the same as or different from “the operating liquid container interior” in line 3 of claim 18 and/or in line 4 of claim 18. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 18 also attempts to introduce “a filler pipe” in line 12; however, the claim also introduces “a filler pipe” in line 4, and it is unclear whether “a filler pipe” in line 12 of claim 18 is intended to be the same as or different from “a filler pipe” in line 4 of claim 18. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 19-25 are dependent from claim 18, such that claims 19-25 also include the unsupported subject matter of claim 18, such that claims 19-25 are also rejected for at least the same reasons that claim 18 is rejected, as discussed in detail directly above with respect to claim 18.

Claim 19 attempts to introduce “an internal combustion engine” in lines 4-5; however, claim 19 is dependent from claim 18, and claim 18 also introduces “an internal combustion engine” in line 2, and it is unclear whether “an internal combustion engine” in lines 4-5 of claim 19 is intended to be the same as or different from “an internal combustion engine” in line 2 of claim 18. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 19 also attempts to introduce “an intake tract” in line 12; however, the claim also introduces “an intake tract” in line 4, and it is unclear whether “an intake tract” in line 12 of claim 19 is intended to be the same as or different from “an intake tract” in line 4 of claim 19. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 21 recites “the first valve apparatus and/or the second valve apparatus are/is electrically actuatable between the open position and the closed position” in lines 17-18. Claim 21 also recites “the first valve apparatus and the second valve apparatus are actuatable between the respective open positions thereof and the respective closed positions thereof by control signals output by the control device” in lines 21-23. As best understood by the examiner, lines 17-18 of claim 21 indicate that at least one of the first valve apparatus and the second valve apparatus is electrically actuatable, whereas lines 21-23 of claim 21 differently require that both of the first valve apparatus and the second valve apparatus are electrically actuatable via the phrase “are actuatable between the respective open positions thereof and the respective closed positions thereof by control signals output by the control device”. Therefore, claim 21 appears to 

Claim 22 recites “the first port and/or the second port (12) and/or the third port (13) are/is each actuatable electrically between the open position and the closed position” in lines 5-6. Claim 22 also recites “the first port, the second port, and the third port are actuatable between the respective open positions thereof and the respective closed positions thereof by of control signals output by the control device” in lines 9-11. As best understood by the examiner, lines 5-6 of claim 22 indicate that at least one of the first port, the second port, and the third port is electrically actuatable, whereas lines 9-11 of claim 22 differently require that all of the first port, the second port, and the third port are electrically actuatable via the phrase “are actuatable between the respective open positions thereof and the respective closed positions thereof by of control signals output by the control device”. Therefore, claim 22 appears to improperly include a broad limitation (lines 5-6) together with a narrow limitation (lines 9-11). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not 
Claim 23 is dependent from claim 22, such that claim 23 also includes the unsupported subject matter of claim 22, such that claim 23 is also rejected for at least the same reasons that claim 22 is rejected, as discussed in detail directly above with respect to claim 22.

Claim 23 recites “the fill level sensor” in line 5; however, claim 23 also introduces “at least one fill level sensor” in line 3, and, in the case that “at least one fill level sensor” corresponds to more than one fill level sensor, it is unclear which of the more than one fill level sensor would be “the fill level sensor” in line 5 of the claim.
Claim 23 attempts to introduce “a data line” in line 5; however, claim 23 is dependent from claim 22, and claim 22 also introduces “a data line” in line 8, and it is unclear whether “a data line” in line 5 of claim 23 is intended to be the same as or different from “a data line” in line 8 of claim 22. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-7, 12-15, 17, 18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0341141 to Dudar et al. (hereinafter: “Dudar”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Dudar in view of U.S. Patent Application Publication No. 2014/0197188 to Criel et al. (hereinafter: “Criel”).
With respect to claim 1, Dudar teaches a valve module for an operating liquid container system [the claim phrase “for an operating liquid container system” is understood to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.2); nevertheless, a common three-way valve 110 (e.g., “valve module”), as depicted by at least Figs 1-2D, is intended for use in combination with a fuel system 18 (e.g., “operating liquid container system”) having of a first fuel tank 20 and a second fuel tank 40], the valve module comprising: a housing; the housing having a first port for fluidic connection to an operating liquid container interior; the housing having a second port for fluidic connection to a filler pipe; and the housing having a third port for at least indirect fluidic connection to atmosphere [each of the claim phrases “for fluidic connection to an operating liquid container interior,” “for fluidic connection to a filler pipe,” and “for at least indirect fluidic connection to atmosphere” is understood to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.2); nevertheless, for example, as depicted by at least Figs. 1-2D and as discussed by at least ¶ 0030, 0036, the common three-way valve 110 includes an apparent exterior structure (e.g., “housing”) including a passage 214 (e.g., “second port”), a passage 216 (e.g., “first port”), and an apparent outermost portion of a channel 215 (e.g., “third port”) that is directly connected to a conduit 78 and spaced from a channel path 213, where the passage 216 is intended for use in fluid connection to an apparent interior of the second fuel tank 40 (e.g., “operating liquid container interior”), the apparent outermost portion of the channel 215 is intended for use in fluid connection to atmosphere at least at times via a vent line 27 of a fuel vapor canister 22, and the passage 214 is intended for use in fluid connection to an apparent filler pipe via a conduit 79 and an apparent interior of the first fuel tank 20, the apparent filler pipe being arranged between a refueling door 108 and the first fuel tank 20]; the first port is fluidically connected, within the housing, in each case to the second port and to the third port (apparent from at least Figs 2C-2E, especially in view of at least ¶ 0036, 0045-0053 & 0080-0082); the second port is fluidically connected, within the housing, to the third port (apparent from at least Figs. 2B, 2C & 2E, especially in view of at least ¶ 0036, 0041-0046 & 0052); and the first port and the second port and the third port are each independently of one another adjustable in each case between an open position, in which fluid communication through the respective port is made possible, and a closed [apparent from at least Figs. 2A-2E, in view of at least ¶ 0036-0051, and especially in view of at least ¶ 0052 which further indicates that the common three-way valve 110 is not limited to a first solenoid 202 (Solenoid A) at the passage 214 and a second solenoid 203 (Solenoid B) at the passage 216 and is in certain embodiments also inclusive of an additional solenoid (not shown) for the apparent outermost portion of the channel 215]. 
As discussed in detail above, Dudar is understood to teach each and every limitation of the valve module of claim 1 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Dudar does not fully teach that the valve module includes a housing having the first port, the second port and the third port and/or in such a case where Dudar is not interpreted or relied upon to teach that the valve module includes a housing having the first port, the second port and the third port, it is also noted that Criel teaches an analogous valve module including a common housing having a plurality of ports (including a fuel tank port, a filler pipe port, and an atmospheric port) (as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0023-0026).
Therefore, even if Dudar is not interpreted or relied upon to teach that the valve module includes a housing having the first port, the second port and the third port, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the valve module of Dudar with the teachings of Criel such that the valve module includes a housing, with the first port, the second port and the third port of the valve module being part of the housing, to provide a single 

With respect to claim 2, Dudar (alternatively, Dudar modified supra) teaches the valve module as claimed in claim 1, further comprising: a first valve apparatus arranged between the first port and the second port and fluidically connected to the first port and to the second port [for example, in a first interpretation, or, alternatively, in a second interpretation, as depicted by at least Figs. 2A-2E of Dudar, the second solenoid 203 (Solenoid B) (e.g., “first valve apparatus”) is arranged between (and fluidically connected to) the passage 214 and the passage 216; alternatively, for example, in a third interpretation, as depicted by at least Figs. 2A-2E, the first solenoid 202 (Solenoid A) and the second solenoid 203 (Solenoid B) (e.g., “first valve apparatus,” together) are arranged between (and fluidically connected to) the passage 214 and the passage 216]; the first valve apparatus actuatable between an open position, in which a fluid flow between the first port and the second port is made possible by the first valve apparatus, and a closed position, in which a fluid flow (apparent from at least Figs. 2A-2E of Dudar); a second valve apparatus arranged between the first port and the third port and fluidically connected to the first port and to the third port [for example, in the first interpretation, or, alternatively, in the third interpretation, as depicted by at least Figs. 2A-2E and as discussed by at least ¶ 0052 of Dudar and as discussed in detail above with respect to claim 1, the additional solenoid (e.g., “second valve apparatus”) would be arranged between (and fluidically connected to) the passage 216 and the apparent outermost portion of the channel 215; alternatively, for example, in the second interpretation, as depicted by at least Figs. 2A-2E and as discussed by at least ¶ 0052 and as discussed in detail above with respect to claim 1, the first solenoid 202 (Solenoid A) and the additional solenoid (e.g., “second valve apparatus,” together) would be arranged between (and fluidically connected to) the passage 216 and the apparent outermost portion of the channel 215]; and the second valve apparatus actuatable between an open position, in which a fluid flow between the first port and the third port is made possible by the second valve apparatus, and a closed position, in which a fluid flow between the first port and the third port is prevented by the second valve apparatus (apparent from at least Figs. 2A-2E in view of at least ¶ 0052 of Dudar). 

With respect to claim 3, Dudar (alternatively, Dudar modified supra) teaches the valve module as claimed in claim 2, wherein: the first valve apparatus has at least two first valve devices which are fluidically connected to one another in parallel [for example, in the third interpretation, as depicted by at least Figs. 2A-2E and as discussed by at least ¶ 0052 of Dudar and as discussed in detail above with respect to claims 1 and 2, the first solenoid 202 (Solenoid A) (e.g., “first valve device”) and the second solenoid 203 (Solenoid B) (e.g., “first valve device”) are arranged between (and fluidically connected to) the passage 214 and the passage 216, where the first solenoid 202 (Solenoid A) and the second solenoid 203 (Solenoid B) are arranged in parallel with respect to the channel 215]; and each first valve device is actuatable between an open position and a closed position (as depicted by at least Figs. 2A-2E and as discussed by at least ¶ 0052 of Dudar and as discussed in detail above with respect to claims 1 and 2). 

With respect to claim 4, Dudar (alternatively, Dudar modified supra) teaches the valve module as claimed in claim 3, wherein the at least two first valve devices have mutually different free opening cross-sectional areas [for example, in the third interpretation, as depicted by at least Figs. 2A-2E and as discussed by at least ¶ 0052 of Dudar and as discussed in detail above with respect to claims 1-3, the first solenoid 202 (Solenoid A) has a path 206 having an apparent first cross-sectional area (e.g., “free opening cross-sectional area”) of an apparent vertical cross-section of the path 206, and the second solenoid 203 (Solenoid B) has a path 207 having an apparent second cross-sectional area (e.g., “free opening cross-sectional area”) of an apparent horizontal cross-section of the path 207]. 

With respect to claim 5, Dudar (alternatively, Dudar modified supra) teaches the valve module as claimed in claim 2, wherein: the second valve apparatus has at least two second valve devices which are fluidically connected to one another in parallel [for example, in the second interpretation, as depicted by at least Figs. 2A-2E and as discussed by at least ¶ 0052 of Dudar and as discussed in detail above with respect to claims 1 and 2, the first solenoid 202 (Solenoid A) (e.g., “second valve device”) and the additional solenoid (e.g., “second valve device”) are arranged between (and fluidically connected to) the passage 214 and the passage 216, where the first solenoid 202 (Solenoid A) and the additional solenoid are arranged in parallel with respect to the passage 216]; and each second valve device is actuatable between an open position and a closed position (as depicted by at least Figs. 2A-2E and as discussed by at least ¶ 0052 of Dudar and as discussed in detail above with respect to claims 1 and 2). 

With respect to claim 6, Dudar (alternatively, Dudar modified supra) teaches the valve module as claimed in claim 5, wherein the at least two second valve devices have mutually different free opening cross-sectional areas [for example, in the second interpretation, as depicted by at least Figs. 2A-2E and as discussed by at least ¶ 0052 of Dudar and as discussed in detail above with respect to claims 1, 2 and 5, the first solenoid 202 (Solenoid A) has a path 206 having an apparent first cross-sectional area (e.g., “free opening cross-sectional area”) of an apparent vertical cross-section of the path 206, and the additional solenoid would have a respective path having a respective cross-sectional area (e.g., “free opening cross-sectional area”) of any one of the infinite number of possible cross-sections of the path]. 

With respect to claim 7, Dudar (alternatively, Dudar modified supra) teaches the valve module as claimed in claim 2, wherein the first valve apparatus and/or the second valve apparatus are/is electrically actuatable between the open position and the closed position (as discussed in detail above with respect to at least claims 1 and 2; because the first valve apparatus is electrically actuatable between the open position and the closed position and the second valve apparatus is electrically actuatable between the open position and the closed position are recited in the alternative, it is sufficient to reject one of the claimed alternatives). 

With respect to claim 12, Dudar (alternatively, Dudar modified supra) teaches the valve module as claimed in claim 1, wherein the first port and/or the second port and/or the third port are/is each actuatable electrically between the open position and the closed position (as discussed in detail above with respect to at least claims 1 and 2; because the first port is actuatable electrically between the open position and the closed position, the second port is actuatable electrically between the open position and the closed position, and the third port is actuatable electrically between the open position and the closed position are recited in the alternative, it is sufficient to reject one of the claimed alternatives). 

With respect to claim 13, Dudar (alternatively, Dudar modified supra) teaches the valve module as claimed in claim 1, wherein the first port is designed as a first valve and/or the second port is designed as a second valve and/or the third port is designed as a third valve (as discussed in detail above with respect to at least claims 1 and 2; because the first port is designed as a first valve, the second port is designed as a second valve, and the third port is designed as a third valve are recited in the alternative, it is sufficient to reject one of the claimed alternatives). 

With respect to claim 14, Dudar (alternatively, Dudar modified supra) teaches the valve module as claimed in claim 13, wherein the first valve and/or the second valve and/or the third valve are each designed as a proportional valve and are/is electrically adjustable in continuous fashion between an open position and a closed position (for example, it is apparent from at least Figs. 2A-2E that adjustment of the first solenoid 202 from the open position to the closed position (or from the closed position to the open position) occurs without interruption (e.g., “electrically adjustable in continuous fashion between an open position and a closed position”); because the first valve is designed as a proportional valve and is electrically adjustable in continuous fashion between an open position and a closed position, the second valve is designed as a proportional valve and is electrically adjustable in continuous fashion between an open position and a closed position, and the third valve is designed as a proportional valve and is electrically adjustable in continuous fashion between an open position and a closed position are recited in the alternative, it is sufficient to reject one of the claimed alternatives). 

With respect to claim 15, Dudar (alternatively, Dudar modified supra) teaches the valve module as claimed in claim 1, wherein the first port and/or the second port and/or the third port are/is adjustable in discrete fashion between the respective open position thereof and the respective closed position thereof (as discussed in detail above with respect to at least claims 1 and 2; because the first port is adjustable in discrete fashion between the respective open position thereof and the respective closed position thereof, the second port is adjustable in discrete fashion between the respective open position thereof and the respective closed position thereof, and the third port is adjustable in discrete fashion between the respective open position thereof and the respective closed position thereof are recited in the alternative, it is sufficient to reject one of the claimed alternatives). 

With respect to claim 17, Dudar (alternatively, Dudar modified supra) teaches the valve module as claimed in claim 1, further comprising the following features: a ratio of a first cross-sectional area of the first port to a second cross-sectional area of the second port amounts to between 0.64 and 41; and/or a ratio of a first cross-sectional area of the first port to a third cross-sectional area of the third port amounts to between 0.5 and 4 [for example, as depicted by at least Figs. 2A-2E and as discussed by at least ¶ 0052 of Dudar, the first solenoid 202 (Solenoid A) has a path 206 having an apparent first cross-sectional area (e.g., “free opening cross-sectional area”) of an apparent vertical cross-section of the path 206, and the second solenoid 203 (Solenoid B) has a path 207 having an apparent second cross-sectional area (e.g., “free opening cross-sectional area”) of an apparent vertical cross-section of the path 207 that is shown to be identical to the apparent vertical cross-section of the path 206 so as to have a 1:1 ratio; because a ratio of a first cross-sectional area of the first port to a second cross-sectional area of the second port amounts to between 0.64 and 41 and a ratio of a first cross-sectional area of the first port to a third cross-sectional area of the third port amounts to between 0.5 and 4 are recited in the alternative, it is sufficient to reject one of the claimed alternatives]. 
As discussed in detail above, Dudar is understood to teach each and every limitation of the valve module of claim 17 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show, for example, that Dudar does not fully teach that a ratio of a first cross-sectional area of the first port to a second cross-sectional area of the second port is between 0.64 and 41, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the valve module of Dudar, if even necessary, such that a ratio of a first cross-sectional area of the first port to a second cross-sectional area of the second port is between 0.64 and 41 because such a modification, if even necessary, would have involved a mere change in the proportions of components, and a change in proportion is generally recognized as being within the level of ordinary skill in the art (e.g., see: MPEP 2144.04_IV_A). Furthermore, there is no apparent reason to make a cross-sectional area of a first one of the path 206 and the path 207 more than 41 times greater than a cross-sectional 

With respect to claim 18, Dudar (alternatively, Dudar modified supra) teaches an operating liquid container system for a motor vehicle with an internal combustion engine (apparent from at least Fig. 1 of Dudar), comprising: an operating liquid container, into the operating liquid container interior of which a filler pipe for filling the operating liquid container interior with an operating liquid opens; a valve module; the valve module comprising a housing; the housing having a first port for fluidic connection to an operating liquid container interior; the housing having a second port for fluidic connection to a filler pipe; and the housing having a third port for at least indirect fluidic connection to atmosphere; the first port is fluidically connected, within the housing, in each case to the second port and to the third port; the second port is fluidically connected, within the housing, to the third port; the first port and the second port and the third port are each independently of one another adjustable in each case between an open position, in which fluid communication through the respective port is made possible, and a closed position, in which fluid communication through the respective port is prevented; and the first port is fluidically connected to the operating liquid container interior, the second port is fluidically connected to the filler pipe, and the third port is fluidically connected at least indirectly to the atmosphere (as discussed in detail above with respect to at least claim 1). 

With respect to claim 20, Dudar (alternatively, Dudar modified supra) teaches the operating liquid container system as claimed in claim 18, further comprising: an adsorption filter for the adsorption of operating liquid that is present in the vapor phase; and the third port of the valve module is fluidically connected to the adsorption filter (as discussed in detail above with respect to at least claim 1). 

With respect to claim 21, Dudar (alternatively, Dudar modified supra) teaches the operating liquid container system as claimed in claim 18, further comprising: a first valve apparatus arranged between the first port and the second port and fluidically connected to the first port and to the second port; the first valve apparatus actuatable between an open position, in which a fluid flow between the first port and the second port is made possible by the first valve apparatus, and a closed position, in which a fluid flow between the first port and the second port is prevented by the first valve apparatus; a second valve apparatus arranged between the first port and the third port and fluidically connected to the first port and to the third port; the second valve apparatus actuatable between an open position, in which a fluid flow between the first port and the third port is made possible by the second valve apparatus, and a closed position, in which a fluid flow between the first port and the third port is prevented by the second valve apparatus; the first valve apparatus and/or the second valve apparatus are/is electrically actuatable between the open position and the closed position (as discussed in detail above with respect to at least claims 1, 2 and 7); an electronic control device coupled to the valve module via a data line for the exchange of data; and the first valve apparatus and the second valve apparatus are actuatable between the respective open (controller 12 of control system 14 electrically controls the common three-way valve 110, as depicted by at least Fig. 1 in view of at least ¶ 0027 & 0031 of Dudar, and as discussed in detail above with respect to at least claims 1, 2 and 7). 

With respect to claim 22, Dudar (alternatively, Dudar modified supra) teaches the operating liquid container system as claimed in claim 18, wherein: the first port and/or the second port (12) and/or the third port (13) are/is each actuatable electrically between the open position and the closed position; an electronic control device is coupled to the valve module via a data line for the exchange of data; and the first port, the second port, and the third port are actuatable between the respective open positions thereof and the respective closed positions thereof by of control signals output by the control device (as discussed in detail above with respect to claims 1, 2, 7 and 21). 

With respect to claim 23, Dudar (alternatively, Dudar modified supra) teaches the operating liquid container system as claimed in claim 21, further comprising: at least one fill level sensor for determining a fill level of the operating liquid in the operating liquid container; and the electronic control device is coupled to the fill level sensor via a data line for the receipt of data (as depicted by at least Fig. 1 and as discussed by at least ¶ 0024, 0031 & 0088 of Dudar, fill level sensors 106 and 107 are coupled to the controller 12). 

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of U.S. Patent Application Publication No. 2004/0089063 to Matsubara et al. (hereinafter: “Matsubara”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Dudar in view of Criel, and in view of Matsubara.
With respect to claim 24, Dudar (alternatively, Dudar modified supra) teaches the operating liquid container system as claimed in claim 18, further comprising: a fluid line between the operating liquid container interior and the atmosphere (apparent from at least Fig. 1 of Dudar).
Dudar appears to lack a clear teaching as to whether the operating liquid container system includes an overpressure protection valve arranged in the fluid line between the operating liquid container interior and the atmosphere. Therefore, Dudar also appears to lack a clear teaching as to whether the overpressure protection valve is movable between an open position, in which an exchange of gas is made possible by the overpressure protection valve, and a closed position, in which an exchange of gas is prevented by the overpressure protection valve; the overpressure protection valve is situated in its closed position if the internal pressure in the operating liquid container interior is lower than a maximum pressure; and the overpressure protection valve is transferred into the open position thereof if the internal pressure in the operating liquid container interior is higher than the maximum pressure. 
Matsubara teaches an analogous operating liquid container system including an overpressure protection valve arranged in a fluid line between an operating liquid container interior and atmosphere, where the overpressure protection valve is movable between an open position, in which an exchange of gas is made possible by the (pressure control valve 30, as depicted by at least Fig. 1A and as discussed by at least ¶ 0037).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the operating liquid container system of Dudar with the teachings of Matsubara to include an overpressure protection valve in the fluid line between the operating liquid container interior and the atmosphere to provide relief of excessive positive pressure as it occurs in the operating liquid container system, even when electronically operated valves, like the first solenoid 202 and the second solenoid 203, are closed.

With respect to claim 25, Dudar (alternatively, Dudar modified supra) teaches the operating liquid container system as claimed in claim 18, further comprising: a fluid line between the operating liquid container interior and the atmosphere (apparent from at least Fig. 1 of Dudar).
Dudar appears to lack a clear teaching as to whether the operating liquid container system includes an underpressure protection valve arranged in the fluid line between the operating liquid container interior and the atmosphere. Therefore, Dudar also appears to lack a clear teaching as to whether the underpressure protection valve 
Matsubara teaches an analogous operating liquid container system including an underpressure protection valve arranged in a fluid line between an operating liquid container interior and atmosphere, where the underpressure protection valve is movable between an open position, in which an exchange of gas is made possible by the underpressure protection valve, and a closed position, in which an exchange of gas is prevented by the underpressure protection valve; the underpressure protection valve is situated in its closed position if the internal pressure in the operating liquid container interior is higher than a minimum pressure; and the underpressure protection valve is transferred into the open position thereof if the internal pressure in the operating liquid container interior is lower than the minimum pressure (pressure control valve 30, as depicted by at least Fig. 1A and as discussed by at least ¶ 0037).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the operating liquid container system of Dudar with the teachings of Matsubara to include an underpressure protection valve in the fluid line between the operating liquid container interior and the atmosphere to provide relief of excessive negative pressure as it occurs in the operating liquid container system, 

Subject Matter Not Rejected Over the Prior Art of Record
Claims 8 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 and 19 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747